Citation Nr: 0829656	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  04-33 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for residuals of 
frostbite to bilateral upper extremities.  

3.  Entitlement to service connection for residuals of 
frostbite to bilateral lower extremities.  

4.  Entitlement to service connection for headaches.  

5.  Entitlement to service connection for a lumbar spine 
disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1974 to October 
1976.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2003 by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).

In September 2007, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  A 
copy of the transcript of that hearing has been associated 
with the record on appeal.

The issues of service connection for headaches and a lumbar 
spine disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  

The Board notes that the veteran, in his February 2004 Notice 
of Disagreement appears to raise a claim of service 
connection for vertigo.  This matter is REFERRED to the RO 
for the appropriate action.





FINDINGS OF FACT

1.  The evidence dose not indicate that hepatitis was 
incurred in service or that it is otherwise causally related 
to service.

2.  The veteran has not been diagnosed with residuals of 
frostbite to either the upper or lower extremities, and the 
record does not contain findings suggestive of such a 
diagnosis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C have 
not been met.  
38 U.S.C.A §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

2.  The criteria for service connection for residuals of 
frostbite to the bilateral upper extremity have not been met.  
38 U.S.C.A §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

3.  The criteria for service connection for residuals of 
frostbite to the bilateral lower extremity have not been met.  
38 U.S.C.A §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  

In June 2003 and June 2004 the agency of original 
jurisdiction (AOJ) sent letters to the veteran providing the 
notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) for the claims of service connection for 
residuals of frostbite and hepatitis C respectively.  
Although the June 2004 notice letter postdated the initial 
adjudication of the claim of service connection for hepatitis 
C, the claim was subsequently readjudicated without taint 
from the prior decision and no prejudice is apparent.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of fully compliant notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  In March 2006, the AOJ 
provided the veteran with notice of the effective date and 
disability rating regulations.  The Board notes that this 
notice was not timely and the claims were not readjudicated 
after the notice was provided.  No prejudice results from the 
timing of the notice, however, because since service 
connection has been denied, so any question as to the 
appropriate disability rating or effective date is moot.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA 
has also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records and providing a personal hearing.  
.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  To establish service connection for the 
claimed disorder, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 
91, prohibits, effective for claims filed after October 31, 
1990, payment of compensation for a disability that is a 
result of a veteran's own alcohol or drug abuse.  Moreover, 
section 8052 also amended 38 U.S.C.A. § 105(a) to provide 
that, with respect to claims filed after October 31, 1990, an 
injury or disease incurred during active service will not be 
deemed to have been incurred in line of duty if the injury or 
disease was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 
(West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d) (2005).  
Infections coinciding with the injection of drugs will not be 
considered of willful misconduct origin.  38 C.F.R. 
§ 3.301(c)(3).  VA's General Counsel has confirmed that 
direct service connection for a disability that is a result 
of a claimant's own abuse of alcohol or drugs is precluded 
for purposes of all VA benefits for claims filed after 
October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.  

Hepatitis C

Service medical records do not report any findings of or 
treatment for hepatitis C.  A February 1976 service treatment 
record reports the veteran's "c[omplaint] o[f] hepatitis," 
but the record indicates that there was no clinical evidence 
to support a diagnosis.  A follow-up February 1976 treatment 
record reports that the veteran had complaints of headache, 
dizziness, fatigue, and dysuria.  There was no right upper 
quadrant tenderness, though the veteran was tender 
suprapubically.  The veteran was assessed with nonspecific 
urethritis, liver problem, and rule out strep; hepatitis was 
not diagnosed.  Additionally, an April 1976 record indicates 
that the SMA-12 was done and hepatitis was still not 
diagnosed, and the August 1976 separation examination reports 
normal clinical findings with negative histories as to liver 
trouble, jaundice, and hepatitis. 

Hepatitis C was first diagnosed in July 2001, approximately 
25 years after separation from service.  Risk factors for 
hepatitis C include intravenous (IV) drug use, blood 
transfusions before 1992, hemodialysis, intranasal cocaine, 
high-risk sexual activity, accidental exposure while a health 
care worker, and various kinds of percutaneous exposure such 
as tattoos, body piercing, acupuncture with non-sterile 
needles, shared toothbrushes or razor blades.  VBA letter 
211B (98-110) November 30, 1998.  

The veteran contends that his hepatitis C is due to an in-
service tattoo, and a review of the veteran's enlistment and 
separation examination records indicates that the veteran 
obtained a tattoo in service.  The veteran has also indicated 
that he believes his hepatitis C could also be due to in-
service dental treatment, namely the removal of several 
teeth.  See September 2007 Travel Board hearing transcript.  
The records contain no evidence of a tooth extraction, 
however, or that any surgical procedure was done in service.  
The record also indicates that he veteran has reported 
positive histories of intranasal cocaine usage and 
intravenous drug use from 1974 to the 1980s and high risk 
sexual activity.  

Based on the existence of multiple risk factors, both during 
and after service, and the absence of abnormal findings in 
service, it would be speculative to relate the veteran's 
hepatitis C to service rather than to a risk factor 
encountered after service.  Although the veteran has asserted 
that his hepatitis C is due to the in-service tattoo, the 
veteran, as a layperson, is not competent to comment on the 
presence or etiology of a medical disorder.  Rather, medical 
evidence is needed to that effect.  See Espiritu v. 
Derwinski, 2 Vet. App. 492.  The evidence of record does not 
include any competent evidence of a nexus between hepatitis C 
and service, however.  

As stated above, granting service connection for hepatitis C 
would require resorting to pure speculation or remote 
possibility.  Service connection may not be based on a resort 
to pure speculation or even remote possibility, however.  See 
38 C.F.R. § 3.102.  See also Slater v. Principi, 4 Vet. App. 
43 (1993).  Consequently, service connection must be denied.  

Residuals of frostbite

The veteran's service medical records indicate no complaints 
of or treatment for frostbite and the August 1976 separation 
examination reported normal findings as to the upper 
extremities, lower extremities, feet, and neurologic system 
and reports a negative history as to foot trouble or swollen 
or painful joints.  The Board notes that the service medical 
records do report complaints pertaining to the right ankle, 
legs, and left hand, but these findings were linked to 
incidents unrelated to frostbite.  

Post-service treatment records also do not report any 
diagnoses of residuals of frostbite, findings consistent with 
residuals of frostbite, or even any definite diagnosis of any 
disorder pertaining to the upper or lower extremities.  
Additionally, the records report that the veteran's 
neurological system was "grossly intact" with intact 
sensation to light touch and vibration throughout.  See, 
e.g., November 2002, July 2003, and April 2004 VA treatment 
records.  The Board notes that July 2003 and August 2004 VA 
treatment records indicate that the veteran had foot pain.  
The records do not diagnose any foot disorder, however, and 
the Board notes that the August 2004 complaint is linked to a 
recent trauma rather than a long-standing condition.  

As stated above, one of the requirements for service 
connection is that there is a current diagnosis.  Because the 
record includes no diagnosis which could be interpreted as 
residuals of frostbite to the upper or lower extremities, 
service connection must be denied.  Based on the foregoing, 
in the absence of proof of a current disability, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).


ORDER

Service connection for hepatitis C is denied.

Service connection for residuals of frostbite to the upper 
extremities is denied.

Service connection for residuals of frostbite to the lower 
extremities is denied.  


REMAND

Further development is needed on the claims of service 
connection for headaches and a lumbar spine disability.  The 
veteran has reported that he has had headaches and lumbar 
spine problems since a car accident in Summer 1975, while the 
veteran was stationed in Hawaii.

Service treatment records dating in October 1975, January 
1976, and February 1976, and the August 1976 separation 
examination record report the veteran's history of headaches, 
dizziness, and blackouts since a car accident, and the 
treatment records report diagnoses of "headaches of unknown 
etiology", possible concussion, probable viral syndrome, and 
questionable diagnosis, 

The service treatment records do not report any treatment or 
complaints of low back pain, although the August 1976 
separation examination record does report the veteran's 
history of recurrent back pain.  

Post-service records indicate that the veteran injured his 
head, neck, and lumbar spine in 1989 when he fell on a metal 
floor, which resulted in "acute cervical strain" and 
"acute lumbar strain".  Subsequent medical records show 
treatment for headaches and a low back disorder since March 
2002.  

The record does not contain an accident report for the 
reported 1975 motor vehicle accident, and the record does not 
indicate that the RO attempted to verify the accident.  The 
Board finds that this must be done.  

Additionally, for the claim of service connection for 
headaches, based on the in-service complaints, the current 
treatment for a headache disorder, and the veteran's history 
of headaches since service, the Board finds that a VA medical 
opinion is needed to determine if the veteran's current 
headache disorder began in service.  See 38 U.S.C.A. § 
5103A(d).  

Accordingly, the case is REMANDED for the following action:

1. The RO should ask the veteran to 
provide more information about the 
claimed in-service car accident, to 
include whether an accident report was 
done.  If the veteran reports that such a 
report was made, either by the civilian 
or the military police, the RO should 
request the record from the appropriate 
source.  

2.  The RO should obtain all VA treatment 
records from the VA Central Texas Health 
Care System dated earlier than May 2002 
or later than March 2004.

3.  The RO should schedule the veteran 
for an examination to determine the 
nature and etiology of his headaches and 
his back disability.  All necessary tests 
should be conducted.  The examiner is 
requested to review the claims folder in 
advance of the examination.  If chronic 
headaches, or a back disability are 
diagnosed, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran's 
headaches or low back disability began in 
service or were cause by or aggravated by 
service, or is otherwise causally related 
to service.  A complete rationale should 
be given for any opinions provided.

4.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


